       IN THE DISTRICT COURT FOR THE MIDDLE DISTRICT OF TENNESSEE
                              AT NASHVILLE


CURTIS BOWDEN d/b/a                                   )
CURTIS TRUCKING, and his Wife,                        )   CASE NO.:
ELLEN BOWDEN,                                         )   JURY DEMAND
                                                      )
        Plaintiffs,                                   )
                                                      )
v.                                                    )
                                                      )
AUTO TRUCK TRANSPORT USA, LLC,                        )
and DAIMLER NORTH AMERICA                             )
CORPORATION,                                          )
                                                      )
        Defendants,                                   )


                                          COMPLAINT


     Plaintiffs, Curtis Bowden d/b/a Curtis Trucking, and his Wife, Ellen Bowden, by and through

their undersigned counsel, sue the Defendants, Auto Truck Transport USA, LLC, and Daimler

North America Corporation, and state:



                                  STATEMENT OF THE CASE

     1. This is an action for personal injuries suffered by Plaintiff, Curtis Bowden d/b/a Curtis

Trucking, and for loss of consortium by his wife, Ellen Bowden (collectively “Plaintiffs”)

against Auto Truck Transport USA, LLC, (“Defendant Auto Transport”) and Daimler North

America Corporation (“Defendant Daimler”). This action arises out of a collision that occurred

on or about, May 20, 2018, as Plaintiff, Curtis Bowden, was legally and lawfully operating a

semi-truck traveling Eastbound on Interstate 40 in Tennessee, when the two rear passenger

wheels and tires from the semi-truck being driven westbound on Interstate 40 by John Batten, on
                                                  1



      Case 3:19-cv-00271 Document 1 Filed 04/03/19 Page 1 of 16 PageID #: 1
the business of his employer, Defendant Auto Transport, in a semi-truck believed to be owned

and leased to Defendant, Auto Transport, by the Defendant, Daimler, suddenly broke free and

detached from the Defendants’ semi-truck, crossed over the highway median, and slammed into

the front of the semi-truck being driven by the Plaintiff, Curtis Bowden, which resulted in the

injuries to the Plaintiffs.    The negligence of the Defendants, and each of them, was a

substantially contributing factor in causing Plaintiffs’ injuries.

                                       PARTIES

   2. Plaintiff, Curtis Bowden is a semi-truck operator doing business as Bowden Trucking.

Curtis Bowden and Ellen Bowden, his wife, were at all times material hereto, residents of the

State of California and legally resided at 14610 Willow Leaf Road, Moreno Valley, in Riverside

County, California 92555.

   3. Defendant, Auto Truck Transport USA, LLC, is a for-profit corporation which conducts

business throughout the United States and in the State of Tennessee at the time of the incident,

and maintains its principal place of business at 10801 Corporate Drive, Pleasant Prairie,

Wisconsin 53158-1603. At all times material, Auto Transport USA, LLC, was the employer of

John Batten. Defendant, Auto Transport USA, LLC may be served through its agent registered

with the Tennessee Secretary of State, which is Corporation Service Company, at 8040 Excelsior

Drive, Suite 400, Madison, Wisconsin 53717-2915.

   4. Defendant, Daimler North America Corporation, is a for-profit corporation which

conducts business throughout the United States and in the State of Tennessee at the time of the

incident and maintains its principal place of business at 36455 Corporate Drive, Farmington

Hills, Michigan 48331-3552. Upon information and belief, at all times material, Defendant,

Daimler North America Corporation owned the Freightliner tractor trailer truck that was driven

                                                   2



      Case 3:19-cv-00271 Document 1 Filed 04/03/19 Page 2 of 16 PageID #: 2
by John Batten at the time of the incident set forth in this Complaint and leased said truck to

Defendant, Auto Truck Transport USA, LLC.1               Alternatively, Defendant Daimler North

America Corporation manufactured and/or sold the subject vehicle to Defendant, Auto Truck

Transport USA, LLC and was being transported at the time of the subject incident. Defendant,

Daimler North America Corporation may be served through its agent registered with the

Tennessee Secretary of State, which is CT Corporation System, at 300 Montvue Road,

Knoxville, Tennessee 37919-5546.



                                 JURISDICTION AND VENUE:

    5. This Court has original jurisdiction over this matter pursuant to 28 U.S.C. §1332, in that

the amount in controversy exceeds seventy-five thousand dollars ($75,000.00) and the Plaintiffs

are citizens of different states than the states in which the Defendants reside and in which the

Defendants are incorporated and maintain their principal places of business.

    6. Venue is proper in this District because the collision that is the subject of this action

occurred in Wilson County, Tennessee, which lies within the jurisdiction of this Court.

Additionally, the collision was investigated by law enforcement agencies located in this District

and any witnesses to the events described in this action are likely to be found within this District

1
  Allegations relating to the lease agreement are made upon information and belief because this
information is exclusively within the control of the Defendants and Plaintiffs have not yet had
the opportunity to conduct discovery. In the alternative, in the event there is no lease agreement,
it is believed that Defendant Daimler manufactured and/or sold the subject vehicle to Defendant
Auto Transport and the vehicle was being transported from the seller to the buyer at the time of
the subject incident. Plaintiffs’ pre-suit inquiries to the Defendants concerning the lease were
unanswered. Plaintiffs will supplement and/or amend the allegations concerning any lease
agreement if necessary upon Defendants’ production of such an agreement.



                                                  3



      Case 3:19-cv-00271 Document 1 Filed 04/03/19 Page 3 of 16 PageID #: 3
                                 FACTUAL ALLEGATIONS

   7. On or about, May 20, 2018, the Plaintiff, Curtis Bowden was legally operating his semi

-truck while traveling Eastbound on Interstate 40 in Wilson County, Tennessee.

   8. Also on or about May 20, 2018, John Batten, driver and employee of the Defendant, Auto

Transport, was operating the semi-truck that is, upon information and belief, owned by

Defendant Daimler and leased to Defendant Auto Transport, while traveling westbound on

Interstate 40 in Wilson County, Tennessee.

   9. At the time of the subject incident, Mr. Batten was employed by the Defendant,

Auto Transport, and was operating the semi-truck within the course and scope of his

employment.

   10. At all times material, upon information and belief, the semi-truck operated by Mr. Batten

was owned by the Defendant, Daimler, and leased to Defendant Auto Transport. Alternatively,

the subject Truck was manufactured and/or sold by Defendant Daimler to Defendant Auto

Transport in a defective condition.

   11. At approximately 3:00 p.m. on May 20, 2018, both Plaintiff Curtis Bowden and Mr.

Batten were traveling in opposite directions on Interstate 40 in Wilson County, Tennessee.

   12. As the two vehicles approached each other, the studs of the two rear passenger wheels

and tires from the Defendants’ semi-truck being driven by Mr. Batten, broke or gave way, which

caused the two wheels and tires to suddenly detach from the semi-truck operated by Mr. Batten.

The two wheels and tires from Mr. Batten’s vehicle detached completely from the vehicle and

traveled at high speed across the median into the oncoming lanes of traffic, where they slammed

violently into the front of the semi-truck being driven by the Plaintiff Bowden. The impact of

the two wheels and tires into the front of Plaintiff’s semi-truck forced the Plaintiff’s semi-truck

                                                4



     Case 3:19-cv-00271 Document 1 Filed 04/03/19 Page 4 of 16 PageID #: 4
and the trailer he was hauling to veer off of the interstate, where it then crossed over a ditch and

crashed into a tree line. The high impact of this collision caused severe damage to the Plaintiff’s

semi-truck and trailer, and resulted in severe personal injuries to Plaintiff, Curtis Bowden.      A

photograph of Plaintiff’s semi-truck and trailer at the time of the crash is provided below:




               Plaintiff, Curtis Bowden’s semi-truck at the scene of the crash




   13. Plaintiff, Curtis Bowden, was extracted from the vehicle and transported to a local

hospital for medical care for the examination, evaluation, and treatment of his injuries.



                                            COUNT I
                         (Direct Negligence – Defendant Auto Transport)

   14. Plaintiffs incorporate by reference all preceding paragraphs of the Complaint as if fully
                                                 5



     Case 3:19-cv-00271 Document 1 Filed 04/03/19 Page 5 of 16 PageID #: 5
set forth herein.

    15. John Batten, was at all times material operating a 2018 white FRHT West-model truck-

tractor and semitrailer combination vehicle (“Truck”) with Wisconsin license plate number

MV70854, which, upon information and belief, was owned by Defendant Daimler and leased to

Defendant, Auto Transport.

    16. Defendant, Auto Transport, provided the subject Truck to Mr. Batten for his use

and operation on May 20, 2018.

    17. At all times material, Defendant Auto Transport, had a duty to provide its drivers,

including John Batten, with a vehicle that was safe for operation on the public highways and

thoroughfares and also had a duty to ensure that its drivers were competent and capable of

operating said vehicles.

    18. At the aforesaid time and place, Defendant Auto Transport was negligent and breached

its duty in ways that include, but are not necessarily limited to, the following:

                a) Providing its driver, John Batten, with a vehicle that was unsafe for operation

                    on the public highways and which had a dangerous condition or defect that

                    caused or allowed the wheel studs to break or give way during the operation

                    of the Truck;

                b) Failing to properly inspect, maintain or repair the subject Truck prior to

                    providing said Truck to its driver, John Batten for operation on the pubic

                    highways;

                c) Allowing the subject Truck to be operated on the public highways when it

                    knew or should have known, of the dangerous condition of the wheel studs



                                                  6



      Case 3:19-cv-00271 Document 1 Filed 04/03/19 Page 6 of 16 PageID #: 6
                   and the fact that they were likely to break or give way during operation of the

                   Truck;

               d) Entrusting the subject Truck to its driver, John Batten, without adequately

                   checking their driver’s logs to ensure that he had an appropriate amount of

                   rest prior to taking the subject Truck onto the highway;

               e) Entrusting the subject Truck to its driver, John Batten when it knew or should

                   have known that Mr. Batten was not capable of operating the subject Truck in

                   a safe and prudent manner on or about May 20, 2018;

   19. On or about May 20, 2018, Defendant Auto Transport breached its duty of care and was

negligent in providing the subject Truck to its driver and in allowing the subject Truck to be

operated on the public highways, which negligence was the proximate cause of the collision and

the injuries to Plaintiff, Curtis Bowden.

   20. At all times material, it was foreseeable to Defendant, Auto Transport, that any

negligence on its part as described herein, would place other motorists and truck drivers, such as

Plaintiff Curtis Bowden, at substantial risk of harm.

   21. As the direct and proximate result of the negligence of Defendant, Auto Transport,

Plaintiff Curtis Bowden has suffered property damage, serious physical injuries and/or the

aggravation of one or more pre-existing conditions, severe physical pain and suffering, mental

and emotional pain and suffering, loss or diminution of the capacity for the enjoyment of life,

and has incurred substantial medical treatment and expenses, and other damages and expenses.

Plaintiff Curtis Bowden has additionally suffered a substantial loss of income and revenue as the

result of his being incapacitated and unable to drive and earn income for a substantial period of

time. All of these tangible, intangible and economic damages are ongoing and are likely to

                                                 7



     Case 3:19-cv-00271 Document 1 Filed 04/03/19 Page 7 of 16 PageID #: 7
continue in the future. Defendant, Auto Transport, is responsible for all damages incurred by the

Plaintiff, Curtis Bowden, both past, present and future.



                                            COUNT II
                              (Direct Negligence – Defendant Daimler)

    22. Plaintiffs incorporate by reference all preceding paragraphs of the Complaint as if fully

set forth herein.

    23. Upon information and belief, at all times material, Defendant Daimler, was the owner of

the 2018 white FRHT West-model truck-tractor and semitrailer combination vehicle (the subject

“Truck”) with Wisconsin license plate number MV70854 and leased said Truck to Defendant

Auto Transport. Alternatively, Defendant Daimler manufactured and/or sold the subject Truck

to Defendant Auto Transport and the subject Truck was being transported from seller to buyer at

the time of the incident.

    24. Defendant Daimler, at all times material, had a duty to ensure that the subject Truck

which it manufactured and/or sold, or which it leased to Defendant Auto Transport, was safe for

operation on public highways and thoroughfares in all respects.

    25. The subject Truck that was, upon information and belief, sold or leased to Defendant

Auto Transport and provided to John Batten on May 20, 2018, was defective and unsafe in that

the wheels and tires on the subject Truck broke or gave way during the operation of the Truck on

the public highway, causing the wheels to detach from the subject Truck and travel across the

highway median, where they struck Plaintiff Curtis Bowden’s vehicle and caused it to crash.

    26. At the aforesaid time and location, Defendant Daimler breached its duty and was directly




                                                 8



      Case 3:19-cv-00271 Document 1 Filed 04/03/19 Page 8 of 16 PageID #: 8
negligent in that it provided a defective and unsafe Truck to the Defendants, Auto Transport and

Batten, either by sale or by lease agreement. Had Defendant Daimler acted in accordance with

its duty of care, it would have discovered the defect by inspection, testing, or other means, such

that the defect would have been repaired or the subject Truck taken out of service so that it

would not have been on the public highway on May 20, 2018.

    27. As the direct and proximate result of the direct negligence of Defendant, Daimler,

Plaintiff Curtis Bowden has suffered property damage, serious physical injuries and/or the

aggravation of one or more pre-existing conditions, severe physical pain and suffering, mental

and emotional pain and suffering, loss or diminution of the capacity for the enjoyment of life,

and has incurred substantial medical treatment and expenses, and other damages and expenses.

Plaintiff Curtis Bowden has additionally suffered a substantial loss of income and revenue as the

result of his being incapacitated and unable to drive and earn income for a substantial period of

time. All of these tangible, intangible and economic damages are ongoing and are likely to

continue in the future. Defendant, Daimler, is responsible for all damages incurred by the

Plaintiff, Curtis Bowden, both past, present and future.



                                          COUNT III
            (Res Ipsa Loquitur Negligence – Defendants Auto Transport and Daimler)


    28. Plaintiffs incorporate by reference all preceding paragraphs of the Complaint as if fully

set forth herein.

    29. At all times material, the subject Truck provided to and driven by John Batten, was under

the exclusive ownership and control of the Defendants, Auto Transport and Daimler, or each of

them.

                                                 9



        Case 3:19-cv-00271 Document 1 Filed 04/03/19 Page 9 of 16 PageID #: 9
    30. The cause of the Plaintiff’s collision and resulting injuries was the detaching of the

wheels and tires from the Defendants’ subject Truck during the operation of said Truck on

Interstate 40 in Wilson County, Tennessee and the fact that those wheels and tires, after breaking

loose from the Defendants’ Truck, were then propelled across the interstate median into the

oncoming opposite lanes of traffic, where they struck the Plaintiff, Curtis Bowden’s semi-truck

with great speed and force, causing Plaintiff’s semi-truck to veer off the interstate and collide

into an adjacent tree line.

    31. At the time of the subject incident, the Defendants’ Truck was a brand-new 2018 model

vehicle which was being operated in its expected and designed manner on Interstate 40 without

any extenuating or unusual circumstances that could have caused the studs retaining the wheels

and tires to break. The fact that the wheel studs on the subject Truck broke, releasing the wheels

and tires from the moving Truck, is an event that would not have occurred absent one or more

negligent acts on the part of the Defendants, Auto Transport and Daimler, or each of them.

    32. At all times material, Plaintiff Curtis Bowden took no action whatsoever to cause or

contribute to the breaking of the wheel studs on the Defendants’ subject Truck and had no fault

or responsibility for the events described herein.

    33. As the direct and proximate result of the negligence of Defendants, Auto Transport and

Daimler, or each of them, under the doctrine of res ipsa loquitur, Plaintiff Curtis Bowden has

suffered property damage, serious physical injuries and/or the aggravation of one or more pre-

existing conditions, severe physical pain and suffering, mental and emotional pain and suffering,

loss or diminution of the capacity for the enjoyment of life, and has incurred substantial medical

treatment and expenses, and other damages and expenses.              Plaintiff Curtis Bowden has

additionally suffered a substantial loss of income and revenue as the result of his being

                                                 10



    Case 3:19-cv-00271 Document 1 Filed 04/03/19 Page 10 of 16 PageID #: 10
incapacitated and unable to drive and earn income for a substantial period of time. All of these

tangible, intangible and economic damages are ongoing and are likely to continue in the future.

Defendants, Auto Transport and Daimler, or each of them, are responsible for all damages

incurred by the Plaintiff, Curtis Bowden, both past, present and future.



                                          COUNT IV
                (Negligence Per Se – Defendants Auto Transport and Daimler)


    34. Plaintiffs incorporate by reference all preceding paragraphs of the Complaint as if fully

set forth herein.

    35. At all times material, the Defendants, Auto Transport and Daimler, or each of them,

either directly or through the actions and omissions of their agents, servants or employees,

including but not limited to John Batten, violated or breached state and federal regulations

applicable to the operation of the Defendants’ subject Truck, including, but not necessarily

limited to, the following:

        a) Tenn. Code Ann. §55-7-203 providing for weight limits per axle in the operation of

            commercial motor vehicles;

        b) 49 CFR §329.7 and/or 49 C.F.R. § 396.13(a) requiring proper inspection of wheels

            and tires on all commercial trucks prior to operation;

        c) Tenn. Code Ann. §65-15-113(a), in which the Public Service Commission has

            promulgated various regulations, including Regulation 1220-2-1.27, which requires

            truck drivers to perform pre-trip inspections on their trucks and further mandates that

            the driver not operate the vehicle until the inspection has been completed. Similarly,

            there is imposed on the owner of the subject vehicle the duty not only to allow but to

                                                 11



    Case 3:19-cv-00271 Document 1 Filed 04/03/19 Page 11 of 16 PageID #: 11
           require its drivers to perform such inspections. See also Tenn. Comp. R. & Regs.

           1220-2-1.20 (1992).      Violation of these provisions by a driver or an employer

           exposes them to criminal penalties. Tenn. Code Ann. § 65-15-122.

   36. As the result of the violation of one or more of these regulations and/or statutes either

directly or through the acts and omissions of their agents, servants or employees, by the

Defendants, Auto Transport and Daimler, or each of them, the wheels and tires of the subject

Truck detached from the vehicle and struck the semi-truck being driven by Plaintiff, Curtis

Bowden.

   37. The violation of one or more of these regulations and/or statutes by the Defendants, Auto

Transport and Daimler, or each of them, either directly or through the acts and omissions of their

agents, servants or employees, constitutes negligence per se on the part of these Defendants, or

each of them.

   38. As the direct and proximate result of the negligence of Defendants, Auto Transport and

Daimler, or each of them, under the doctrine of negligence per se, Plaintiff Curtis Bowden has

suffered property damage, serious physical injuries and/or the aggravation of one or more pre-

existing conditions, severe physical pain and suffering, mental and emotional pain and suffering,

loss or diminution of the capacity for the enjoyment of life, and has incurred substantial medical

treatment and expenses, and other damages and expenses.             Plaintiff Curtis Bowden has

additionally suffered a substantial loss of income and revenue as the result of his being

incapacitated and unable to drive and earn income for a substantial period of time. All of these

tangible, intangible and economic damages are ongoing and are likely to continue in the future.

Defendants, Auto Transport and Daimler, or each of them, are responsible for all damages

incurred by the Plaintiff, Curtis Bowden, both past, present and future.

                                                12



    Case 3:19-cv-00271 Document 1 Filed 04/03/19 Page 12 of 16 PageID #: 12
                                           COUNT V
                (Vicarious Liability – Defendants Auto Transport and Daimler)


    39. Plaintiffs incorporate by reference all preceding paragraphs of the Complaint as if fully

set forth herein.

    40. At all times material, John Batten was an employee of Defendant, Auto Transport, and

was acting within the course and scope of his employment and for the benefit of his employer.

As such, Defendant, Auto Transport, is vicariously liable under Tennessee common law for any

negligence on the part of its driver employee, John Batten. Such negligence on the part of John

Batten includes, but is not necessarily limited to, one or more of the following: operating a

vehicle at a speed too great for the circumstances; failure to keep a proper lookout ahead; failing

to load his trailer properly or pursuant to weight and balance rules and restrictions, which may

have caused an excess load on the wheels and tires; failing to properly inspect the subject Truck,

including the wheels and tires and the trailer load for any potentially dangerous or hazardous

conditions.

    41. In the alternative, or in addition to the common law vicarious liability of Defendant, Auto

Transport for the negligence of John Batten, upon information and belief, the Defendant, Auto

Transport and/or John Batten, jointly or severally, were also acting as agents, servants or

employees of Defendant, Daimler and at all times material, were acting within the course and

scope of their capacity as agents, servants or employees of Defendant, Daimler. As such, in the

alternative to, or in addition to, the common law vicarious liability of Defendant, Auto Transport

for the negligence of John Batten, the Defendant, Daimler, is also vicariously liable under

Tennessee common law for any negligence on the part of John Batten and/or Defendant, Auto

Transport.

                                                13



    Case 3:19-cv-00271 Document 1 Filed 04/03/19 Page 13 of 16 PageID #: 13
   42. Furthermore, upon information and belief, and also in the alternative, a written lease

agreement covering the subject Truck may exist between the driver, John Batten, Defendant

Auto Transport, and/or Defendant Daimler, that includes and/or incorporates provisions that

comply with 49 U.S.C.S. § 14102 and 49 C.F.R. § 376.12. These code provisions render lessee

carriers vicariously liable for injuries sustained by third parties resulting from the negligence of

the drivers of leased vehicles. Thus, depending upon the existence and language of any lease

agreement between the Defendants and/or John Batten, the Defendants, or each of them, could

be considered the statutory employer of driver John Batten and Defendant, Daimler, could be

considered the statutory employer of Defendant, Auto Transport. As such, each Defendant, or

both of them, may be statutorily held vicariously liable for any of the Plaintiff's injuries

attributable to the driver's negligence.   Therefore, in the alternative, or in addition to, the

common law vicarious liability on the part of the Defendants, Auto Transport and Daimler, said

Defendants may also be vicariously liable by statute for any negligence on the part of the driver,

John Batten, or each other.

   43. At all times material, driver John Batten, and/or one or both of the Defendants, were

negligent, as more particularly described above, which negligence was the cause or a

substantially contributing factor in the wheels and tires breaking loose from the subject Truck

and colliding with the semi-truck being driven by the Plaintiff, Curtis Bowden.

   44. As the direct and proximate result of the negligence of driver, John Batten, and or the

negligence of Defendant, Auto Transport, for which Defendants, Auto Transport and Daimler, or

each of them, are vicariously liable under common law or statute, Plaintiff Curtis Bowden has

suffered property damage, serious physical injuries and/or the aggravation of one or more pre-

existing conditions, severe physical pain and suffering, mental and emotional pain and suffering,

                                                14



    Case 3:19-cv-00271 Document 1 Filed 04/03/19 Page 14 of 16 PageID #: 14
loss or diminution of the capacity for the enjoyment of life, and has incurred substantial medical

treatment and expenses, and other damages and expenses.              Plaintiff Curtis Bowden has

additionally suffered a substantial loss of income and revenue as the result of his being

incapacitated and unable to drive and earn income for a substantial period of time. All of these

tangible, intangible and economic damages are ongoing and are likely to continue in the future.

Defendants, Auto Transport and Daimler, or each of them, are responsible for all damages

incurred by the Plaintiff, Curtis Bowden, both past, present and future.



                                          COUNT VI
                (Loss of Consortium – Defendants Auto Transport and Daimler)


    45. Plaintiffs incorporate by reference all preceding paragraphs of the Complaint as if fully

set forth herein.

    46. As the direct and proximate result of the incident described herein, Plaintiff Curtis

Bowden, has suffered and sustained significant and permanent injuries more specifically

described above.

    47. Prior to the incident on May 20, 2016, as described herein, Plaintiff, Curtis Bowden, was

capable of and did perform all of the duties of a husband and did perform those duties, including,

but not limited to, maintaining the home and lifestyle of his family, providing love,

companionship, affection, society, sexual relations, moral support and solace to his wife,

Plaintiff Ellen Bowden.

    48. As the result of the incident on May 20, 2016 and the resulting injuries to her husband as

set forth herein, Plaintiff Ellen Bowden has suffered from the loss of society and consortium for

which she is entitled to recover from the Defendants, and each of them.

                                                 15



    Case 3:19-cv-00271 Document 1 Filed 04/03/19 Page 15 of 16 PageID #: 15
                                  DEMAND FOR JURY TRIAL

       Plaintiffs hereby demand a jury trial as to all issues so triable pursuant to Rules 38(b)(1)

and 38(c), Fed. R. Civ. P., and all other applicable rules and statutes.


                                       PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs demand from Defendants:

       a) actual, compensatory and statutory damages;

       b) pre and post-judgment interest as allowed by law;

       c) an award of attorneys’ fees as allowed by law;

       d) an award of taxable costs; and

       e) any and all such further relief as this Court deems appropriate.



Respectfully submitted this 3rd day of April, 2019.


                                                        /s/ Tim L. Bowden___________
                                                      Tim L. Bowden, BPR #15379
                                                        Michael W. Gaines BPR #037126
                                                        306 Northcreek Blvd., Suite 200
                                                        (615) 859-1996 tel. | (615) 859-1919 fax
                                                        bowden_law@bellsouth.net
                                                        mwgaines01@gmail.com
                                                        bowden1megan@gmail.com
                                                        Attorneys for Plaintiffs




                                                 16



    Case 3:19-cv-00271 Document 1 Filed 04/03/19 Page 16 of 16 PageID #: 16
